UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1978



BERTHA BIAS, Widow of Cecil Bias,

                                                          Petitioner,

          versus


SHARPLES COAL CORPORATION; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(98-650-BLA)


Submitted:   April 10, 2000             Decided:   September 12, 2000


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger D. Forman, FORMAN & CRANE, L.C., Charleston, West Virginia,
for Petitioner. William S. Mattingly, JACKSON & KELLY, Morgantown,
West Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Bertha Bias, widow of Cecil Bias, seeks review of the Benefits

Review Board's decision and order reversing the Administrative Law

Judge's decision to grant black lung benefits pursuant to 30

U.S.C.A. §§ 901-945 (West 1986 & Supp. 1999).           Our   review of the

record confirms that the Board's conclusion that the ALJ’s decision

was not based upon substantial evidence is correct and we further

find   that   the   Board’s   decision   is   without   reversible   error.

Accordingly, we affirm on the reasoning of the Board.           See Bias v.

Sharples Coal Co., BRB No. 98-650-BLA (B.R.B. June 16, 1999).           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                   AFFIRMED




                                     2